Citation Nr: 1103987	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  07-17 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for medial 
meniscus tear and degenerative joint disease of the left knee.

2.  Entitlement to a rating in excess of 10 percent for left knee 
instability.

3.  Entitlement to a temporary total evaluation for service-
connected left knee disability under 38 C.F.R. § 4.29 or § 4.30.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from November 1994 to July 1996, 
and had additional unverified service in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

The issues of entitlement to a rating in excess of 10 percent for 
medial meniscus tear and degenerative joint disease of the left 
knee and entitlement to a rating in excess of 10 percent for left 
knee instability, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

During the pendency of this claim and appeal, the competent 
evidence of record does not reflect that the Veteran's service-
connected left knee disability has required hospital treatment in 
a VA facility or approved private facility for a period in excess 
of 21 days, nor does the evidence show that the Veteran's 
service-connected left knee disability has required a period of 
convalescence following treatment involving factors such as (1) 
Surgery necessitating at least one month of convalescence; (2) 
Surgery with severe postoperative residuals such as incompletely 
healed surgical wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a body 
cast, or the necessity for house confinement, or the necessity 
for continued use of a wheelchair or crutches (regular weight-
bearing prohibited), or; (3) Immobilization by cast, without 
surgery, of one major joint or more.  



CONCLUSION OF LAWS

1.  The criteria for the assignment of a temporary total rating 
based on hospital treatment or observation due to a service-
connected disability have not been met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 2002); 38 C.F.R. § 4.29 (2010).

2.  The criteria for the assignment of a temporary total rating 
based on the need for a period of convalescence following 
hospital treatment due to a service-connected disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§ 4.30 (2010).
  

REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as a statement of the case or supplemental statement 
of the case, is sufficient to cure a timing defect).  

In this case, there is no issue as to providing an appropriate 
application form or completeness of the application.  VA notified 
the Veteran in April 2005 of the information and evidence needed 
to substantiate and complete a claim for a temporary total 
disability evaluation, to include notice of what part of that 
evidence is to be provided by the claimant and what part VA will 
attempt to obtain.  The RO did not provide the Veteran with 
notice of how disability ratings and effective dates are 
determined, but that omission was not prejudicial because the 
preponderance of the evidence is against the claim.

VA has also fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim.  
In sum, there is no evidence of any VA error in notifying or 
assisting him that reasonably affects the fairness of this 
adjudication.  38 C.F.R. § 3.159(c).

Temporary Total Evaluations

The Veteran seeks temporary total disability evaluations for 
hospital care, convalescence, and homecare for his service-
connected left knee disability.

A total disability rating (100 percent) will be assigned without 
regard to other provisions of the rating schedule when it is 
established that a service-connected disability has required VA 
hospital treatment for a period in excess of 21 days.  See 38 
C.F.R. § 4.29.

A total disability rating (100 percent) will also be assigned 
without regard to other provisions of the rating schedule when it 
is established by report at hospital discharge or outpatient 
release that entitlement is warranted.  Total ratings will be 
assigned under this section if treatment of a service-connected 
disability resulted in: (1) Surgery necessitating at least one 
month of convalescence; (2) Surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps of 
recent amputations, therapeutic immobilization of one major joint 
or more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a wheelchair 
or crutches (regular weight-bearing prohibited), or; (3) 
Immobilization by cast, without surgery, of one major joint or 
more.  38 C.F.R. § 4.30.

While the VA treatment reports of record (dated from 2005 to 
2008) show treatment for the left knee disability, there is no 
indication in any of the records that the Veteran underwent 
hospital treatment for a period of excess of 21 days or that the 
left knee disability necessitated convalescence.  In May 2005 
correspondence, the Veteran alleged that his knee disability will 
not get better unless he undergoes surgery but that he has not 
been scheduled for any such surgery.  Furthermore, in a January 
2007 VA orthopedic consultation report, it was indicated that the 
veteran did not want to undergo surgery of his left knee. 

During the pendency of this claim and appeal, the competent 
evidence of record does not reflect that the Veteran's service-
connected left knee disability has required hospital treatment in 
a VA facility or approved private facility for a period in excess 
of 21 days, nor does the evidence show that the Veteran's 
service-connected left knee disability has required a period of 
convalescence following treatment involving factors such as (1) 
Surgery necessitating at least one month of convalescence; (2) 
Surgery with severe postoperative residuals such as incompletely 
healed surgical wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a body 
cast, or the necessity for house confinement, or the necessity 
for continued use of a wheelchair or crutches (regular weight-
bearing prohibited), or; (3) Immobilization by cast, without 
surgery, of one major joint or more.  
For the foregoing reasons, the Board finds that the requirements 
for the assignment of a temporary total disability rating based 
on hospitalization or convalescence have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.29, 4.30 
(2010).  Accordingly, the Veteran's claim for a temporary total 
disability rating must be denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

The preponderance of the evidence is against the Veteran's claim 
for temporary total ratings, and that claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

ORDER

A temporary total rating based on hospitalization or 
convalescence due to a service-connected disability is denied.

REMAND

Review of the claims folder indicates that the Veteran was last 
afforded a VA  examination of his left knee in February 2006.  
The Veteran has submitted written statements that his left knee 
conditions are worse than what was reflected in the results of 
the February 2006 examination.  Specifically, the Veteran has 
reported that his left knee symptoms prevent him from bending, 
squatting and running.  He further indicated that the left knee 
is exhibited by severe pain and instability requiring the use of 
a knee brace.  

A Veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey 
v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  In 
addition, a Veteran is competent to provide an opinion that his 
disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In light of the Veteran's testimony, the Board finds 
that a new VA examination is required in order to determine the 
current severity of his service-connected left knee disabilities.

Prior to affording the Veteran an additional examination, the RO 
should contact the Veteran and associate with the Veteran's 
claims file any outstanding medical or other records relevant to 
the Veteran's claims that may be identified by the Veteran and 
that have not already been associated with the Veteran's claims 
file.

In this respect, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992); 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to 
contact the Veteran and request that he 
identify all VA and non-VA health care 
providers, not already associate with the 
claims file, that have treated him since 2008 
for his left knee disability.  The aid of the 
Veteran in securing these records, to include 
providing necessary authorizations, should be 
enlisted, as needed.  If any requested 
records are not available, or if the search 
for any such records otherwise yields 
negative results, that fact should clearly be 
documented in the claims file. 

2.  Then, the Veteran should be afforded a VA 
examination to determine the current severity 
of the service-connected left knee 
disabilities.  It is imperative that the 
examiner who is designated to examine the 
Veteran reviews the evidence in the claims 
file, including a complete copy of this 
REMAND, and acknowledges such review in the 
examination report.  All appropriate tests 
and studies, including X-rays and range of 
motion studies, should be conducted, and all 
clinical findings should be reported in 
detail.

The examiner should indicate whether the 
Veteran's left knee disability is productive 
of limitation of motion, to include degrees 
of flexion and extension.  And the examiner 
should render specific findings as to 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and 
incoordination.  The examiner should also 
indicate whether the Veteran's left knee 
condition is productive of recurrent 
subluxation or lateral instability and if so, 
whether this is slight, moderate, or severe.

Further, the examiner should indicate 
whether, and to what extent, the Veteran 
experiences functional loss during flare-ups 
of pain and/or weakness (to include with use 
or upon activity) as a result of the service-
connected left knee disabilities.  To the 
extent possible, the examiner should express 
such functional loss in terms of additional 
degrees of limited motion.

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
indicate that.  The examiner must set forth 
the complete rationale underlying any 
conclusions drawn or opinions expressed, to 
include, as appropriate, citation to specific 
evidence in the record, in a legible report.

3.  After completion of all indicated 
development, the RO should again review the 
claims in light of all the evidence of 
record.  If any determination remains 
adverse, the Veteran must be furnished with a 
Supplemental Statement of the Case and given 
an opportunity to submit written or other 
argument in response thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


